Citation Nr: 0913288	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-10 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

A motion to advance this case on the Board's docket was 
granted by the Board in March 2009, for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

The evidence of record demonstrates that a right foot 
disorder is not related to active military service.


CONCLUSION OF LAW

A right foot disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to the initial adjudication of the 
Veteran's claim, a May 2007 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the Veteran of 
the assignment of effective dates or disability evaluations, 
any notice error is harmless because the claim is being 
denied, and thus no rating or effective date will be assigned 
with respect to the claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490 (2006); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Sanders, 487 F.3d at 889; Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007) (noting that notice 
deficiencies are prejudicial unless VA shows that the purpose 
of the notice was not frustrated).

The Veteran's service treatment records, VA medical treatment 
records, and VA medical examinations and opinions have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
the Veteran reported that he underwent right foot surgery in 
approximately 1954, the Veteran testified that the doctor who 
performed the surgery is deceased and that his records are no 
longer available.  During his February 2009 hearing before 
the Board, the Veteran reported that he received disability 
benefits from the Social Security Administration (SSA) for a 
heart disorder.  The SSA records are not of file.  However, 
the duty to assist only extends to obtaining SSA records 
where they are relevant to the issue under consideration.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because 
the Veteran stated that he is receiving SSA disability 
benefits for a heart disorder, and not a right foot disorder, 
the Board finds that the SSA records are not relevant to the 
issue being decided herein.  Accordingly, there is no 
prejudice to the Veteran in not obtaining such records.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran claims entitlement to service connection for a 
right foot disorder.  He contends that he developed a callus 
on his right foot during service which was diagnosed as a 
wart.  He stated that he had the callus removed during 
service, but that it kept coming back.  The Veteran also 
reported that he had an operation on his right metatarsal 
shortly after service discharge, but that the doctor who 
performed the surgery was deceased, and so no treatment 
records were available.  He stated that he believes that his 
current right foot disorder is related to the right foot 
problems that he had during service.

The Veteran's service treatment records reveal treatment for 
a left foot blister, Athlete's foot, a plantar wart on the 
left foot, a metatarsal callus, and a mild corn sole of the 
left foot.  However, the Veteran's service treatment records 
do not indicate that he had any calluses or warts on his 
right foot.  August 1950 treatment records reveal the 
Veteran's complaints of sore feet and a blister on the 
transverse arch of the left foot.  An August 1951 treatment 
record reveals a diagnosis of a plantar wart on the left 
foot.  An August 1952 treatment record notes a metatarsal 
callus, but does not reveal which foot the callus was on.  
October and November 1952 treatment records notes that the 
metatarsal callus returned and that a plantar wart was 
trimmed.  A March 1953 record reveals that a plantar wart 
recurred and that the callus was trimmed.  There was no 
definite evidence of recurrence.  A July 1953 treatment note 
indicates that the Veteran had a mild corn on the sole of his 
left foot.  The Veteran's August 1953 separation examination 
revealed his feet to be normal.

VA treatment records from August 2001 and November 2001 
reveal the Veteran complained of right foot pain.  An August 
2001 treatment record indicates that the Veteran reported 
that he underwent right foot surgery in 1955, and that he had 
no problems with his right foot until two months previous to 
the examination.  He noted burning pain in the plantar 
surface of his right foot.  Examination of the right foot 
showed evidence of an osteotomy of the right third metatarsal  
There was some evidence of a fungus to the great nail bed; 
otherwise, there were no neurovascular deficits, good 
sensation, good pulses, and palpable dorsalis pedis and 
posterior tibial pulses.  There was no evidence of 
neurological deficits other than hypersensitivity involving 
the plantar surface of the mid shaft third metatarsal distal 
into the metacarpal phalangeal joint heads.  There was no 
evidence of balancing or discoloration of the foot on dorsum 
or plantar surface.  There was a well healed scar to the 
dorsum of the foot.  The diagnoses were traumatic arthritis 
of the right foot, status post surgery in 1955; 
metatarsalgia; and early plantar fasciitis to the right foot.  
A November 2001 treatment record reflects the Veteran's 
continued complaints of a burning sensation in his feet with 
a painful third metatarsal and arch pain in the right foot.  
Examination showed limited range of motion due to arthritic 
changes as well as an old fracture of the third metatarsal.  
Hair was present, dorsalis pedis pulses were palpable, the 
skin temperature was warm, and the nails were becoming 
thickened, yellow, and crumbly.  There was limited range of 
motion of the mid foot with a burning sensation in the 
forefoot which the physician noted may be secondary to the 
Veteran's lower back problems or his diabetes.  The diagnoses 
were metatarsalgia, secondary to arthritis and onychomycosis.

In October 2007, the Veteran underwent a VA examination.  The 
Veteran complained of right foot pain, weakness, stiffness, 
fatigability, and lack of endurance.  He denied swelling, 
heat, and redness.  He reported increased pain on flare-up 
and noted that he used shoe inserts.  He also reported that 
he could only stand for about 10 minutes at a time and that 
he could only walk one block before he had to stop due to 
right foot pain.  Physical examination revealed a bunion of 
the right first metacarpal phalangeal joint on the right 
foot.  The Veteran limped on his right leg. He had mild pes 
planus with normal pulses and reflexes.  Hair growth was 
decreased, warmth was normal, and there was a scar noted on 
the top of the right foot which was unsightly but not tender.  
There was a slight defect on top of the middle metatarsal 
that was tender.  An x-rays of the right foot showed wire 
sutres in the right foot over the third metatarsal.  A bony 
deformity was present from either surgery or healing 
fracture.  A calcaneal spur and pes planus were present.  An 
early hallux valgus deformity was seen at the first 
metacarpal phalangeal joint.  The diagnoses were status post 
wart with surgical removal of bony prominence; x-ray evidence 
of third metatarsal bony deformity from previous surgery; 
calcanceal spur bilaterally; mild pes planus; and bilateral 
hallux valgus involving the first metacarpal phalangeal 
joint.

In November 2008, the Veteran underwent another VA 
examination.  The Veteran complained of right foot pain, 
weakness, stiffness, fatigability, and lack of endurance.  He 
denied swelling, heat, and redness.  He noted that standing 
and walking made his right foot pain worse and that rest and 
propping his foot made it better.  He reported that he had a 
right foot callus during service and that he had right foot 
surgery in 1953 where a piece of the third metatarsal bone of 
his right foot was removed.  He denied any right foot 
treatment since 1953.  Physical examination revealed the 
Veteran to be limping on his right foot.  There was a scar 
over the third metatarsal bone measuring seven centimeters 
(cm.) in length and one cm. in width.  The scar was lighter 
in color than the surrounding skin and was tender.  Physical 
examination also showed that the tip of the third toe 
overlapped the end of the fourth toe.  The Veteran had a 
bunion of the right great toe that deviated the right great 
toe, laterally, at 20 degrees.  He was able to move all of 
the toes on his right foot and he had mild right foot pes 
planus.  The skin of the right foot was normal except for 
decreased hair growth.  Pulses and reflexes were normal.  X-
rays of the right foot showed post-surgical changes at the 
third metatarsal mid shaft, which was foreshortened.  There 
were degenerative changes of the first metacarpal phalangeal 
joint and metatarsal-sesamoid articulation.  There was hallux 
valgus of the first metacarpal phalangeal joint and minimal 
degenerative changes of the mid foot, first interphalangeal 
and second metatarsophalangeal joint.  The diagnoses were 
"status post callus (wart?)" with surgical removal of 
portion of third metatarsal foreshortening of that bone, 
confirmed by x-rays of the right foot; well healed surgical 
scar; hallux valgus involving the first metacarpal phalangeal 
joint; and mild pes planus.  After a thorough review and 
discussion of the evidence in the Veteran's claims file, the 
VA examiner concluded that "it is more likely than not that 
the veteran's present right foot problems are not related in 
anyway [sic] to his active duty military service-confirmed by 
this examiner's extensive detailed review of his active duty 
medical records and all the other records noted in his C file 
folder."  The VA examiner explained that there was no 
evidence in the Veteran's service treatment records of a 
right foot callus or wart, and the only finding in the 
service treatment records of a callus or wart involved the 
left foot.  In addition, the VA examiner relied on the fact 
that the Veteran's separation examination revealed his feet 
to be normal.

The Board finds that the evidence of record does not support 
a finding of service connection for a right foot disorder.  A 
current diagnosis of a right foot disorder is of record.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Although there are various references to treatment for a 
plantar wart of the left foot, a metatarsal callus, and a 
mild corn on the sole of the left foot in the Veteran's 
service treatment records, the treatment records do not show 
a right foot disorder, to include a callus or wart on the 
right foot.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Moreover, the other 
evidence of record does not relate any current right foot 
disorder to active service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed inservice disease or injury and 
the current disability).  In a November 2008 opinion, the VA 
examiner concluded that "it is more likely than not that the 
veteran's present right foot problems are not related in 
anyway [sic] to his active duty military service-confirmed by 
this examiner's extensive detailed review of his active duty 
medical records and all the other records noted in his C file 
folder."  Further, in a November 2001 treatment record, the 
Veteran's physician noted that the Veteran's right foot 
disorder may be secondary to his low back problems or his 
diabetes.  In addition, although the Veteran testified that 
he underwent right foot surgery in 1955, there is no further 
evidence of record of any postservice complaints or diagnoses 
of a right foot disorder until 2001, over 48 years after 
service discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced during service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, the Veteran's statements that 
his current right foot disorder is related to active duty 
service are not competent evidence to establish a medical 
nexus between his current disorder and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Absent any medical evidence 
that that the Veteran's current right foot disorder is 
related to active service, service connection is not 
warranted.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(noting that the question of whether a diagnosed disability 
is etiologically related to active service requires competent 
medical evidence).

As there is no medical evidence that the Veteran's current 
right foot disorder is related to service, service connection 
for a right foot disorder is not warranted.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right foot disorder is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


